105 N.J. Super. 345 (1969)
252 A.2d 223
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RICHARD K. KRAMMES, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 14, 1969.
Decided April 25, 1969.
*346 Before Judges GAULKIN, COLLESTER and LABRECQUE.
Mr. Richard J. Schachter argued the cause for appellant (Messrs. Halpern, Schachter & Wohl, attorneys).
Mr. Raymond R. Trombadore, Assistant Prosecutor, argued the cause for respondent (Mr. Michael R. Imbriani, County Prosecutor, attorney).
PER CURIAM.
Defendant was convicted in the municipal court of violation of N.J.S.A. 39:3-76.7, which requires the operator of a motorcycle to wear a protective helmet. Following a trial de novo in the County Court the conviction was affirmed and a fine of $10 was imposed. He appeals.
The sole ground of appeal is that N.J.S.A. 39:3-76.7 is unconstitutional. Defendant argues that the purpose of the legislation is to protect the individual motorcyclist and not the general public, and the requirement that he must wear a protective helmet exceeds the police power of the State. He relies primarily on American Motorcycle Association v. Davids, 158 N.W.2d 72 (Mich. Ct. App. 1968), which held unconstitutional a similar statute.
We do not find the Davids case to be persuasive. We conclude that the statute bears a real and substantial relationship to highway safety generally and does not constitute an improper exercise of the police power. See State v. Mele, 103 N.J. Super. 353 (Cty. Ct. 1968); Commonwealth v. Howie, 238 N.E.2d 373 (Mass. Sup. Jud. Ct. 1968), certiorari denied 393 U.S. 999, 89 S.Ct. 485, 21 L.Ed.2d 464 (1968); State ex rel. Colvin v. Lombardi, 241 A.2d 625 (R.I. Sup. Ct. 1968); State v. Anderson, 3 N.C. App. 124, 164 S.E.2d 48 (Ct. App. 1968); Everhardt v. City of New Orleans, 253 La. 285, 217 So.2d 400 (Sup. Ct. 1968); People v. Carmichael, 56 Misc.2d 388, 288 N.Y.S.2d 931 (Cty. Ct. 1968); People v. Schmidt, 54 Misc.2d 702, 283 N.Y.S.2d 290 (Cty. Ct. 1967).
Affirmed.